                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
CYNTHIA DIANE JURASINSKI,                  :
                                           :     CIVIL ACTION
                           Plaintiff,      :
                                           :     NO. 18-4213
    v.                                     :
                                           :
ANDREW SAUL,                               :
COMMISSIONER OF THE                        :
SOCIAL SECURITY ADMINISTRATION,            :
                                           :
                           Defendant.      :
__________________________________________:



                                           ORDER


              AND NOW, this       31st   day of October, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (ECF No. 16) filed December

25, 2019; Defendant’s Response to Request for Review of Plaintiff (ECF No. 17) filed March 26,

2019; and Plaintiff’s Reply to Defendant’s Response to Plaintiff’s Request for Review (ECF No.

18) filed April 5, 2019, IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.

                                                           BY THE COURT:




                                                            /s/ Henry S. Perkin
                                                           HENRY S. PERKIN
                                                           United States Magistrate Judge
